905 F.2d 1539
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.$72,070.27 IN U.S. CURRENCY, Defendant,Charles David Johnson, Jr., Claimant-Appellant.
No. 89-6486.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Charles David Johnson, Jr., appeals from the district court's order denying Johnson's motion for summary judgment in this forfeiture case.  28 U.S.C. Sec. 1355 (1988).  In its brief, the government argues that this court lacks jurisdiction over the appeal.  In his reply brief, Johnson has responded to this argument.


2
The government seized the currency in question during an investigation of drug offenses.  The government then moved for forfeiture of the currency, and Johnson moved for summary judgment.  The district court entered an order that denied Johnson's motion for summary judgment and disposed of other matters.  Johnson appealed from this order.  The case is still pending in the district court.


3
Generally, an order denying a motion for summary judgment is not appealable.   Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.), cert. denied, 479 U.S. 885 (1986).  Johnson's case falls under this general rule.  The cases Johnson cites in his reply brief can all be distinguished on their facts.  Therefore, Johnson has filed an appeal from a nonappealable order.


4
The case is dismissed for lack of jurisdiction under Rule 9(b)(1), Rules of the Sixth Circuit.